                Case 2:04-mj-00169-VCF Document 7 Filed 06/19/20 Page 1 of 1



 1

 2                  UNITED STATES DISTRICT COURT
 3
                         DISTRICT OF NEVADA
                                                 -oOo-
 4
     UNITED STATES OF AMERICA,                      Case No. 2:04-mj-169-VCF
 5
                    Plaintiff,                           ORDER FOR DISMISSAL
                                                         AND QUASHING WARRANT
 6
           v.
 7
     CLARKE R. JAEHN,
 8
                    Defendant.
 9

10
            Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and by leave of
11
     Court endorsed hereon, the United States for the District of Nevada hereby dismisses with
12
     prejudice Complaint filed against defendant Clarke R. Jaehn. Government also requests the
13
     warrant issued on March 3, 2005 for Failure to Appear for Status Check be quashed.
14
     DATED this 17th        day of June, 2020.
15
                                                 NICHOLAS A. TRUTANICH
16
                                                 United States Attorney
17
                                                 /s/ Rachel Kent
18
                                                 RACHEL L. KENT
                                                 Special Assistant United States Attorney
19
                   Leave of Court is granted for the filing of the foregoing dismissal.
20
                   DATED this 19th day of June, 2020.
21

22
                                                 UNITED STATES MAGISTRATE JUDGE
23

24
                                                   1
